Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art, JP 10-233124 (“Nishiguichi et al.”), discloses a cable comprising polyethylene on a stranded conductor and an insulation outer layer consisting of a thermoplastic polyurethane formed by crosslinking a resin consisting of polyurethane.  Nishiguichi et al. further teaches the gel fraction of the crosslinked thermoplastic polyurethane is 5 to 40%, and teaches away from said range (Pages 4 and 5 in the provided English translation document).  

US Pub. No. 20120318557 (“Iwasaki et al.”) teaches a cable comprising an insulation outer layer containing a vinyl monomer-containing thermoplastic polyurethane (TPU) [0057].  Specifically, vinyl monomer is contained in an amount of not less than 1 part by mass and not more than 10 parts by mass per 100 parts by mass of TPU [0058]. 

US Pub. No. 20110174518 (“Iwasaki et al.”) teaches a cable comprising  an outer layer that includes not less than 30 parts by mass of a flame retardant with respect to 100 parts by mass of thermoplastic polyurethane to obtain excellent flame retardance (Abstract and [0034]).  

The prior art of record, alone or in combination, does not teach nor suggest a cable comprising an insulation outer layer as claimed, which consists of a crosslinked thermoplastic polyurethane formed by crosslinking a resin consisting of polyurethane, gel fraction, and arithmetic average roughness (Ra).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785